Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Pohlman on 17 December 2021.

The application has been amended as follows: 

1. (Currently amended) A method performed by a base station in a wireless communication system, the method comprising: 
identifying, based on a hardware associated with a primary cell (PCell) in the base station, one or more cells that belong to a same cell group with the PCell serving a terminal, via carrier aggregation (CA) [[in]] with the base station, 
generating a radio resource control (RRC) connection reconfiguration message including a measurement configuration, wherein the measurement configuration includes cell list information for indicating the one or more cells belonging to the same cell group with the PCell; 

receiving, from the terminal, a measurement report for a cell of the one or more cells belonging to the same cell group with the PCell,
 wherein the cell list information instructs the terminal not to transmit a measurement report on a cell different from the one or more cells belonging to the same cell group with the PCell.  

6. (Currently amended) The method of claim 1, further comprising: 
configuring a measurement object for triggering a SCell addition operation by adding a second offset to a cell-specific offset of the cell of the one or more cells belonging to the same cell group with the PCell: and 
increasing a threshold for [[a]] the following triggering condition associated with the SCell addition operation 
Mn + Ofn + Ocn - Hvs > Thresh, where Mn refers to a measurement result of a neighboring cell, Ofn refers to a frequency specific offset of a neighboring cell, Ocn refers to a cell-specific offset of the neighboring cell, and Thresh refers to the increased threshold. 

7. (Currently amended) The method of claim 1, further comprising: 
configuring a measurement object for triggering a SCell change operation by adding 
increasing an offset value for [[a]] the following triggering condition associated with the SCell change operation 


9. (Currently amended) The method of claim 8, wherein the information on the at least one cell that does not belong to the same cell group with the PCell comprises a ranking index, a physical cell ID (PCID), an average time while the at least one cell that does not belong to the same cell group with the PCell is not contained in the cell list information, a number of measurement reports while the at least one cell that does not belong to the same cell group with the PCell is not contained in the cell list information, and a time while the at least one cell that does not belong to the same cell group with the PCell is not contained in the cell list information, the average time being determined based on the number of measurement reports and the time, and the ranking index being set based on the average time.  

11. (Currently amended) A measurement report transmission method of a terminal in a wireless communication system, the method comprising: 
receiving, from a base station, a radio resource control (RRC) connection reconfiguration message including a measurement configuration, wherein the measurement configuration includes cell list information for indicating one or more cells belonging to a same cell group with a primary cell (PCell) serving the terminal, wherein the one or more cells are related to a hardware associated with the PCell in the base station and cells of the same cell group are capable of transmitting and receiving traffic [[on a]] via carrier aggregation (CA) [[in]] with the base station; 

performing measurement on a cell of the one or more cells belonging to the same cell group with the PCell; and 
transmitting, to the base station, a measurement report [[for]] based on the measurement of the cell of the one or more cells belonging to the same cell group with the PCell 

14. (Currently amended) A base station for receiving a measurement report in a wireless communication system, the base station comprising: 
a transceiver configured to communicate signals with a terminal; and 
a controller configured to: 
identify, based on a hardware associated with a primary cell (PCell) in the base station, one or more cells that belong to a same cell group with  the PCell serving a terminalvia carrier aggregation (CA) [[in]] with the base station, 
generate a radio resource control (RRC) connection reconfiguration message including a measurement configuration, wherein the measurement configuration includes cell list information for indicating the one or more cells belonging to the same cell group with the PCell, 
control the transceiver to transmit, to the terminal, the RRC connection reconfiguration message including the measurement configuration, and 
control the transceiver to receive a measurement report for a cell of the one or more cells belonging to the same cell group with the PCell from the terminal, 


15. (Currently amended) A terminal for transmitting a measurement report in a wireless communication system, the terminal comprising: 
a transceiver configured to communicate signals with a base station; and 
a controller configured to: 
control the transceiver to receive, from the base station, a radio resource control (RRC) connection reconfiguration message including a measurement configuration, wherein the measurement configuration includes cell list information for indicating one or more cells belonging to a same cell group with a primary cell (PCell) serving the terminal, wherein the one or more cells are related to a hardware associated with the PCell in the base station and cells of the same cell group are capable of transmitting and receiving traffic [[on a]] via carrier aggregation (CA) [[in]] with the base station, 
control to not transmit a measurement report on a cell different from the one or more cells belonging to the same cell group with the PCell, 
perform measurement on a cell of the one or more cells belonging to the same cell group with the PCell, and 
transmit, to the base station, a measurement report, based on the measurement, for the cell of the one or more cells belonging to the same cell group with the PCell 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        
/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466